


Exhibit 10.14

 

Gannett Co., Inc.

2015 Key Executive Life Insurance Plan

Participation Agreement

 

ACKNOWLEDGMENT

 

I, the undersigned Participant, hereby agree to be bound by the terms and
conditions of the 2015 Key Employee Life Insurance Plan (“KELIP”).

 

By signing this Participation Agreement, I agree to be bound by the terms of the
KELIP as set forth in the plan document.  If there is a conflict between the
plan document, including this Participation Agreement, and any other
communication, written or oral, including any plan summary materials, then the
terms of the plan document will control.

 

I also understand that my benefit under the KELIP will be calculated as follows:

 

Targeted Death Benefit

 

Pre-Termination (but not beyond age 65)

 

<Flat Dollar Amount>

 

 

 

Post-Termination

 

<Flat Dollar Amount>

 

Duration of Employer Contributions

 

Annual Employer Contributions may be made, in the Employer’s sole discretion,
each calendar year during my employment.  No Employer Contributions will be
payable after termination of employment or after your sixty-second (62nd)
birthday (assuming you have received at least five Annual Employer
Contributions).

 

OR

 

Annual Employer Contributions may be made, in the Employer’s sole discretion,
during employment.  However, if I remain employed after attaining age 55 with at
least 5 years of service with the Employer or Predecessor Employer (“Retirement
Eligible”), additional Annual Contributions will be due as provided below.

 

Additional Terms

 

Additional Annual Employer Contributions

 

In the event you become Retirement Eligible, the Employer will continue to make
an Annual Employer Contribution after termination of employment each year prior
to your sixty-second (62nd) birthday but in no event will there be less than a
total of 5 Annual Employer Contributions (including any Annual Employer
Contributions for you made by the Predecessor Employer).  The Annual Employer
Contributions to be made following termination will be re-calculated only as of
the time of termination and will take into consideration the then current
crediting rates and the Post Termination Targeted Death Benefit commencing upon
termination and shall remain fixed thereafter; provided that each Annual
Employer Contribution made

 

--------------------------------------------------------------------------------


 

following your termination of employment shall not exceed the Annual Employer
Contribution made immediately preceding the termination of employment.

 

Compliance with Section 409A of the Code

 

Notwithstanding anything else to the contrary and only if necessary to satisfy
the requirements of Code Section 409A, contributions to be made by the Employer
caused by your termination of employment (other than by reason of death) if you
are determined to meet the definition of Specified Employee at the time of
termination shall be payable as otherwise provided, except that the initial
payment shall be made no earlier than the six (6) months following the
termination of employment with the Employer.  For purposes of this Agreement,
the term Specified Employee means a Participant who is determined by the
Committee, or its delegate(s), to be a “specified employee” under the provisions
of Treas. Reg. §1.409A-1(i) and other applicable guidance, provided that the
Employer (or a member of the same group of controlled entities as the company
that employs the Participant) is publicly traded on an established stock
exchange.

 

The KELIP is intended to comply with the requirements of Section 409A to the
extent such rules apply to the KELIP, and the KELIP shall be interpreted and
administered in accordance with that intent.  If any provision of the KELIP
would otherwise conflict with or frustrate this intent, that provision will be
interpreted so as to avoid the conflict.  For purposes of Code Section 409A,
each Annual Employer Contribution will be treated as a separate payment.

 

Amendment

 

The Employer has reserved the right to amend or terminate the Plan at any time,
and for any reason.  Notwithstanding, any such termination or amendment to the
Plan shall not reduce or eliminate the Annual Employer Contributions to be made
once you have become Retirement Eligible.  In addition, any determination of a
Change in Employment Status after you have become Retirement Eligible shall not
reduce or eliminate the Annual Employer Contributions to be made after such
time.

 

In witness hereof, the Participant and Gannett Co., Inc. have executed this
Participation Agreement in duplicate as of the date noted below:

 

<<EMPLOYEE NAME>>

 

 

 

 

 

 

 

 

Signature of Participant

 

Date

Employee ID No.:              

 

 

 

 

 

Gannett Co., Inc.

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------
